Case 9:17-cv-80525-KAM Document 112 Entered on FLSD Docket 11/23/2018 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 17-80525-CIV-MARRA/MATTHEWMAN

  JENNIFER FORD HERNANDEZ,

                 Plaintiff,
  vs.

  OCWEN LOAN SERVICING, LLC and
  U.S. BANK NATIONAL ASSOCIATION,
  as trustee for GSMPS 2005-RP3,

              Defendant.
  ________________________________________/

                 DEFENDANTS’ MOTION IN LIMINE TO PRECLUDE THE
               USE OF INFLAMMATORY TERMINOLOGY AND IMPROPER
               “MAKE A STATEMENT” OR “GOLDEN RULE” ARGUMENTS

         Defendants, Ocwen Loan Servicing, LLC (“Ocwen”) and U.S. Bank National Association,
  as Trustee, successor-in-interest to Wachovia Bank National Association, as Trustee for GSMPS
  Mortgage Loan Trust 2005-RP3, Mortgage Pass-through Certificates, Series 2005-RP3 (the
  “Trustee”) (collectively, “Defendants”), through counsel and pursuant Federal Rule of Evidence
  401, 402, and 403 move this Court to exclude from trial the use or reference 1 to: (1) the terms
  “thief”, “stole”, “robbed”, or other similar pejorative terminology when presenting argument,
  evidence, or testimony to the jury; 2 (2) a request by Plaintiff that the jury “make a statement”,
  “send a message”, or “punish” Defendants with its verdict by finding Defendants liable and
  awarding damages; or (3) Plaintiff making a “Golden Rule” argument by asking the jurors to place
  themselves or those associated with them in the shoes of the Plaintiff and to consider how it would
  feel if they were the Plaintiff. The grounds upon which this Motion in Limine is based are set
  forth below in the supporting memorandum of law.


  1
   This includes, without limitation, references in opening statement, voir dire, witness testimony,
  exhibits, demonstratives, closing argument, or otherwise.
  2
    This would include such inflammatory rhetoric about Defendants’ witnesses. For instance, in
  their most recent response (Dkt. 105), Plaintiff’s counsel’s argument includes unfounded,
  irrelevant, and unduly prejudicial assertions that Defendants witnesses have sold their souls to the
  company store. (Id. at 3).
Case 9:17-cv-80525-KAM Document 112 Entered on FLSD Docket 11/23/2018 Page 2 of 8




                                      I.      INTRODUCTION
         Throughout her pleadings and arguments to the Court, Plaintiff, Plaintiff’s counsel, and
  other witnesses—including, but not limited to Plaintiff’s husband—have consistently used
  inflammatory, pejorative terms to refer to Defendants’ purported actions. Both on the record and
  in her papers, Plaintiff has stated that Defendants “stole” or “robbed” her of personal belongings
  and home. See e.g., Dkt. 1 at 9 (“Ocwen and its agents and/or representatives trespassed on
  [Plaintiff’s] Property and stole [her] personal belongings.”); Dkt. 77 at 36 (“I feel like they stole
  my home. I feel like they robbed me. I feel like they’ve robbed my family.”); Dkt. 91 at 1
  (“Defendants wrongfully foreclosed and stole Plaintiff’s home in January 2017.”); Plaintiff’s
  Exhibits 16, 42, 44, 67 (using the terms robbed and stole).
         Putting aside the falsity of Plaintiff’s accusation, the concept of thievery or robbery has no
  place in this lawsuit. Allowing Plaintiff to refer to Defendants as “thieves” or make accusations
  that Defendants “stole” from or “robbed” her during the course of this trial would be inflammatory,
  prejudicial, and without any probative value whatsoever. Defendants anticipate that Plaintiff will
  attempt to use these words—and/or other similar inflammatory rhetoric—either during opening
  statement, by way of reference during witness examination, through introduction of certain
  exhibits, or in closing argument.
         Defendants similarly anticipate that Plaintiff, her counsel, or other witnesses may
  improperly ask the jury to “make a statement” or “punish” the Defendants with its verdict by
  finding Defendants liable and awarding damages, or make an improper “Golden Rule” argument.
  Indeed, Defendants’ concern is not unfounded. For example, in her Opposition to Defendants’
  Motion for Summary Judgment, Plaintiff made an equivalent argument to this Court by stating:
  “Rather than do the right thing and accept responsibility for their actions, and after robbing
  [Plaintiff’s] home, her sanity, her possessions, and money, Defendants now seek to rob this case
  from a jury.” (Dkt. 78 at 3). Defendants, therefore, believe that Plaintiff may attempt to make
  comparable arguments to the jury.
         Accordingly, for the reasons that follow, Defendants request that this Court enter an Order
  precluding Plaintiff, her counsel, the introduction of any exhibit, or any other witness from: (1)

                                                   2
Case 9:17-cv-80525-KAM Document 112 Entered on FLSD Docket 11/23/2018 Page 3 of 8



  using the terms “robbed”, “stole”, “thief”, or other similar pejorative terminology; (2) asking the
  jury to “make a statement”, “send a message”, or “punish” the Defendants with its verdict by
  finding Defendants liable and awarding damages; and (3) making any “Golden Rule” arguments
  to the jury.
                                 II.    MEMORANDUM OF LAW
          “A Motion In Limine presents a pretrial issue of admissibility of evidence that is likely to
  arise at trial . . . .” Stewart v. Hooters of Am., Inc., No. 804-cv-40-T-17-MAP, 2007 WL 1752843,
  at *1 (M.D. Fla. June 18, 2007). “The real purpose of a motion in limine is to give the trial judge
  notice of the movant’s position so as to avoid the introduction of damaging evidence which may
  irretrievably effect the fairness of the trial.” Id.; see also Morejon v. Louisville Ladder, Inc., No.
  17-22558-CIV-O’SULLIVAN, 2018 WL 1505562, at *2 (S.D. Fla. Mar. 27, 2018). A court has
  the power to exclude evidence in limine when, as here, it is clearly inadmissible. Id.
          “[A]ll evidence must conform to the requirements of the Federal Rules of Evidence,
  including Rules 401 and 403.” S.E.C. v. Monterosso, 746 F. Supp. 2d 1253, 1262 (S.D. Fla. 2010).
  “Rule 401 defines ‘relevant evidence’ as ‘evidence having any tendency to make the existence of
  any fact that is of consequence to the determination of the action more probable or less probable
  than it would be without the evidence.’” Id. (quoting Fed. R. Evid. 401). “Only relevant evidence
  is admissible under Rule 402.” Id. “Finally, pursuant to Rule 403, ‘[a]lthough relevant, evidence
  may be excluded if its probative value is substantially outweighed by the danger of unfair
  prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay,
  waste of time, or needless presentation of cumulative evidence.’” Id. (quoting Fed. R. Evid. 403).
          A.     Plaintiff, Her Counsel, Any Witness, or Any Exhibit Should Be Excluded from
                 Using Inflammatory and Pejorative Terminology at Trial.

          Defendants, pursuant to Rules 401, 402, and 403 of the Federal Rules of Evidence, move
  this Court for an Order precluding Plaintiff, her counsel, the introduction of any exhibit, and/or
  any witness, from using pejorative words such as “thief’, “stole”, “robbed”, or other inflammatory
  terminology at trial.
          As a threshold matter, these pejorative phrases are not relevant because they are not
  factually accurate and, thus, would not have “any tendency to make the existence of any fact that

                                                    3
Case 9:17-cv-80525-KAM Document 112 Entered on FLSD Docket 11/23/2018 Page 4 of 8



  is of consequence to the determination of the action more . . . or less probable.” Fed. R. Evid. 401,
  402. These terms are simply not evidence, and make no more or less probable the existence of the
  alleged conduct that Plaintiff claims to have occurred in this matter. These terms, therefore, are
  not relevant and should be excluded from trial.
         However, even if such factually inaccurate terms are somehow relevant, any probative
  value would be substantially outweighed by the danger of unfair prejudice to Defendants’ defense.
  Inflammatory language creates a danger of “unfair prejudice” by confusing the issues, misleading
  the jury” and “suggest[ing] [a] decision on an improper basis, commonly, though not necessarily,
  an emotional one.” See Advisory Committee Notes to Fed. R. Evid. 403. That is exactly what
  would occur here. Allowing Plaintiff, Plaintiff’s counsel, or a witness to suggest that Defendants
  have engaged in criminal acts such as thievery and robbery would encourage the jury to decide
  critical issues in this case on an emotional, but factually inaccurate, basis.
         Indeed, Courts frequently preclude the use of such loaded and pejorative terms because of
  the risk of unfair prejudice. See e.g., Dawsey v. Carnival Corp., No. 16-23939-CIV-GOODMAN,
  2018 WL 4854651, at *3 (S.D. Fla. Oct. 5, 2018) (granting a motion in limine and preventing the
  defendants from “us[ing] the inflammatory word ‘fraud’ or to call [Plaintiff] a ‘fraudster.’”);
  Deflecto, LLC v. Dundas Jafine Inc., No.13-0116-CV-W-ODS, 2015 WL 9413148, at *1 (W.D.
  Mo. Dec. 22, 2015) (“[T]he Court finds that all lawyers and witnesses will be precluded from using
  inflammatory, pejorative, or loaded words such as ‘copycat’, ‘knockoff,’ ‘ripped off,’ and
  ‘stole.’”); Green v. Mont. Dep’t of Pub. Health and Human Servs., CV 12-62-H-DLC, 2014 WL
  12591834, at *3 (D. Mo. Jan. 3, 2014) (precluding plaintiffs’ use of the “loaded term” “financial
  ruin” without substantiating evidence that it was accurate); Master-Halco, Inc. v. Scillia, Dowling
  & Natarelli, LLC, No.3:09cv1546, 2010 WL 1553784, at *9 (D. Conn. Apr. 19, 2010) (precluding
  witnesses from using term “loan sharking” because it was “loaded with unflattering connotations
  that may or may not [have] be[en] fairly applied to the transaction(s) in question” and plaintiff had
  not established that the term was “either accurate or necessary”).
         In sum, the terms “thief”, “stole”, “robbed”, or other similar pejorative terminology have
  an overtly negative connotation and the use of these terms at trial would improperly appeal to the
  jury’s emotions and distract the jury from a proper analysis of the issues.

                                                     4
Case 9:17-cv-80525-KAM Document 112 Entered on FLSD Docket 11/23/2018 Page 5 of 8



         B.      Plaintiff Should Be Precluded from Asking the Jury To “Make a Statement”,
                 “Send a Message”, or “Punish” Defendants.

         Defendants anticipate that Plaintiff, Plaintiff’s counsel, or other witnesses might ask the
  jury to “make a statement”, “send a message”, or “punish” Defendants with its verdict by finding
  Defendants liable and awarding damages. Such a plea to the jury, however, is improper because
  it would suggest to the jurors that they should find the Defendants liable not because the facts
  establish liability, but instead, to express jurors’ own attitudes towards Defendants and the
  mortgage servicing industry as a whole. As such, these arguments should be excluded.
         Courts frequently preclude the use such an argument at trial because of the risk of unfair
  prejudice. See Neal v. Toyota Motor Corp., 823 F. Supp. 939, 943-44 (N.D. Ga. 1993) (finding
  improper for plaintiff’s counsel to inject a “send a message” argument into his closing argument
  in a “deliberate attempt[] to appear in the eyes of the jury as the oppressed ‘little guy’ fighting
  against a Japanese corporation.”); Smith v. Royal Caribbean Cruises, Ltd., No. 13-20697-CIV,
  2014 WL 5312534, at *3 (S.D. Fla. Oct. 10, 2014) (“Defendant’s Motion in Limine to preclude
  Plaintiff from inflaming the jury or urging the jury to “send a message” is GRANTED.”); Caudle
  v. District of Columbia, 707 F.3d 354, 361 (D.C. Cir. 2013) (holding that an improper “send a
  message” argument to the jury required a new trial); see also Erie Ins. Co. v. Bushy, 394 So. 2d
  228, 229 (Fla. 5th DCA 1981) (holding that plaintiff’s attorney’s request of jurors to, “send a
  message to those people and let them know that they are going to have to pay a penalty,” was
  improper).
         The function of the jury is to weigh the evidence and determine the facts at issue. The
  jury’s verdict must be based solely on the evidence presented at trial, and asking the jury to “make
  a statement”, “send a message”, or “punish” the Defendants invites jurors to ignore the evidence
  and, instead, render a verdict based on matters extraneous to the issues in the case. See e.g.,
  Whitehead v. Food Max of Miss., Inc., 163 F.3d 265, 277 (5th Cir. 1998) (improper arguments
  “distract the jury from its sworn duty to reach a fair, honest and just verdict according to the facts
  and evidence presented at trial. When such arguments are used, as here . . . they carry the potential
  of substantial injustice.”) (internal quotations and citations omitted). Therefore, any arguments by
  Plaintiff seeking damages or actions by the jury to “punish”, “make a statement”, “send a

                                                    5
Case 9:17-cv-80525-KAM Document 112 Entered on FLSD Docket 11/23/2018 Page 6 of 8



  message,” or other similar inflammatory rhetoric, are not permissible. This type of evidence and
  argument would only serve to impermissibly inflame the passions of the jury as it concerns the
  Defendants and would serve no legitimate purpose as it concerns any claims for which the
  Defendants could be held liable. Accordingly, these types of arguments should be excluded.
          C.      The Court Should Prohibit Any “Golden Rule” Arguments By Plaintiff At
                  Trial.

          Defendants, pursuant to Rules 401, 402, and 403 of the Federal Rules of Evidence, move
  this Court for an Order precluding Plaintiff from asking the jurors “to place themselves or those
  associated with them in the shoes of the parties” and “to consider how it would feel if they were
  the parties.” Forrestal v. Magendantz, 848 F.2d 303, 309 (1st Cir. 1988) (“There can be little
  doubt that suggesting to the jury that it put itself in the shoes of a plaintiff to determine damages
  is [an] improper argument. This so-called Golden Rule argument has been universally condemned
  because it encourages the jury to depart from neutrality . . . .”).
          “A ‘Golden Rule appeal in which the jury is asked to put itself in the plaintiffs’ position ‘is
  universally recognized as improper because it encourages the jury to depart from neutrality and to
  decide the case on the basis of personal interest and bias rather than on the evidence.’” Spray-Rite
  Serv. Corp. v. Monsanto Co., 684 F.2d 1226 (7th Cir. 1982) (citing Ivy v. Sec. Barge Lines, Inc.,
  585 F.2d 732, 741 (5th Cir. 1978)). “Such an argument is universally recognized as improper
  because it encourages the jury to depart from neutrality and to decide the case on the basis of
  personal interest and bias rather than on the evidence.” Ivy, 585 F.2d at 741 (collecting cases). It
  is for this reason that “[t]he straight golden rule argument—‘put yourself in the shoes of my
  client,’—clearly has been banned by binding precedent.” Woods v. Burlington N. R.R. Co., 768
  F.2d 1287, 1292 (11th Cir. 1985), overruled on other grounds by Burlington N. R.R. Co. v. Woods,
  480 U.S. 1 (1987).
          Based on the foregoing, the Court should prohibit Plaintiff from asking the jury to put
  themselves in the shoes of the Plaintiff and award damages to Plaintiff in the amount the jurors
  would charge if they were in Plaintiff’s position i.e., no “Golden Rule” argument. See Colman v.
  Home Depot U.S.A., Inc., No. 1:15-cv-21555-UU, 2016 WL 4543119, at *1 (S.D. Fla. Feb. 9,



                                                     6
Case 9:17-cv-80525-KAM Document 112 Entered on FLSD Docket 11/23/2018 Page 7 of 8



  2016) (granting a motion in limine and prohibiting plaintiff’s counsel from making “‘golden rule’
  arguments to the jury.”)
                                        III.    CONCLUSION
         For the foregoing reasons, Defendants respectfully request that this Court enter an order in
  limine precluding Plaintiff, Plaintiff’s counsel, or any witness from:
                 1. using the terms “thief”, “stole”, “robbed”, or other similar pejorative
                      terminology when presenting argument, evidence, or testimony to the jury;
                 2. asking the jury to “make a statement”, “send a message”, or “punish”
                      Defendants with its verdict by finding Defendants liable and awarding
                      damages;
                 3.   making a “Golden Rule” argument by asking the jurors to place themselves or
                      those associated with them in the shoes of the Plaintiff and to consider how it
                      would feel if they were the Plaintiff; and
                 4. granting any additional or other relief the Court deems just and proper.


                          [ATTORNEY’S SIGNATURE ON NEXT PAGE]




                                                    7
Case 9:17-cv-80525-KAM Document 112 Entered on FLSD Docket 11/23/2018 Page 8 of 8



                                                     Respectfully submitted,

    Dated: November 23, 2018                         GREENBERG TRAURIG, P.A.

                                                     /s/ Jason H. Okleshen
                                                     Jason H. Okleshen, Esq., FBN 0496170
                                                     okleshenj@gtlaw.com
                                                     Patrick G. Broderick, Esq., FBN 88568
                                                     broderickp@gtlaw.com
                                                     Brandon S. Leon, Esq., FBN 091525
                                                     leonb@gtlaw.com
                                                     777 S. Flagler Drive, Suite 300 East
                                                     West Palm Beach, Florida 33401
                                                     Telephone: 561-650-7900


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 23, 2018, I electronically filed this motion with

  the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

  on all counsel of record on the attached service list:

   Charles A. Gower, Esq.                               Robert Andrew Bernstein, Esq.
   Shaun P. O’Hara, Esq.                                Brian W. Chaiken, Esq.
   Charles A. Gower, P.C.                               Annesser & Chaiken, PLLC
   P.O. Box 5509                                        2525 Ponce De Leon Blvd., Suite 625
   1425 Wynnton Road                                    Coral Gables, Florida 33134
   Columbus, GA 31906                                   rbernstein@aclaw-firm.com
   Charles@cagower.com                                  bchaiken@aclaw-firm.com
   shaun@cagower.com


                                                           By: /s/ Jason H. Okleshen
                                                               Jason H. Okleshen, Esq.




                                                    8
